Case 1:20-cv-04750 Document 1-4 Filed 10/05/20 Page 1 of 2 PagelD #: 82

EXHIBIT D
1“

 

iti
Cte
at
ec

 

ai Dine

C

@ wellnessliving. com/fitness/fortcollins/kickhousefortcollins/about/?id_home tour= Patt sya AG ‘fort _collins&id_ mode=12

9 4206 S College Avenue Unit 108 or,
Fort Collins , CO , 80525 +

#2 Website Add to favourites

See which of your friends have been to KickHouse - Fort Collins

f Sign in with Facebook or Sign up with email

Please login, to write a review for this location...

Reviews Book Now About Team Store

KickHouse - Fort Collins provides best Fitness services in Fort Collins, CO. Please,
give us a Call at 970-222-9595 or visit our website at

https://www. ilovekickboxing.com/fort-collins for more information about our
Fitness services in Fort Collins, CO!

CLASSES
ClassicKick, KickStart

(

NP
